t c summary opinion united_states tax_court alvaro n gallego petitioner v commissioner of internal revenue respondent docket no 12958-10s filed date brian c power marissa k rensen and thomas c durham for petitioner erica b cormier for respondent supplemental summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this matter comes before the court on petitioner’s motion for reconsideration the matter was submitted to the court after a trial and the opinion was filed on date gallego v commissioner t c summary opinion petitioner filed a motion for reconsideration petitioner asserts in his motion that the court erred in concluding that he is not entitled to innocent spouse relief for and that the opinion is in conflict with the court’s opinion in 138_tc_1 issued after the filing of the initial summary opinion in this case background for convenience and clarity we restate some of the facts and conclusions from our initial opinion after the motion for reconsideration was filed we provided 1all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 2a decision was entered on date on date respondent filed a motion to revise the decision as the decision entered inadvertently failed to include the taxable_year on date the court issued an order vacating the decision an appropriate decision will be entered for and following the filing of this opinion the parties an opportunity to supplement the record the record was not supplemented we make additional findings on the basis of the existing record in the light of petitioner’s motion for reconsideration petitioner filed joint federal_income_tax returns for and with his then wife xochitl lagunes viveros gallego viveros each return showing an amount of tax due in date petitioner learned from viveros that although the and returns had been filed the amounts of tax reported due on those returns had not been paid at that time petitioner also learned that viveros had not been paying other personal and business_debts as a result of the outstanding debts petitioner and viveros decided to sell the marital home in date petitioner and viveros received dollar_figure from the home sale and together they deposited the proceeds into their joint checking account between august and date while caring for the couple’s three children viveros withdrew approximately dollar_figure from the joint checking account to pay various expenses including clothing food entertainment travel and lodging in date viveros withdrew dollar_figure from the joint account and moved to mexico with the three children after viveros left petitioner learned that a joint_return had not 3these amounts included approximately dollar_figure in business debt as well as household utility bills been filed petitioner then had a return prepared and filed reflecting a balance due in date petitioner filed for divorce from viveros viveros did not appear at or participate in the divorce proceedings the judgment of divorce nisi ordered viveros to pay petitioner dollar_figure which is half of the money she withdrew from the parties’ joint checking account at worker’s credit_union without petitioner’s knowledge the judgment of divorce nisi also stated that petitioner and viveros share federal and state tax debts equally at the time listed as dollar_figure the tax_liabilities from which petitioner requested relief are attributable to his income discussion in our initial opinion we explained that a requesting spouse is generally ineligible for innocent spouse relief when the income_tax_liability is attributable to income earned by the requesting spouse revproc_2003_61 sec_4 c c b pincite provides an exception to this requirement if the requesting spouse did not know and had no reason to know that the funds intended for the payment of tax were misappropriated by the nonrequesting spouse for the nonrequesting spouse’s benefit the service will consider granting equitable relief although the 4the record reflects that the federal_income_tax had been fully paid at the time of the divorce and is thus not included in this amount underpayment may be attributable in part or in full to an item of the requesting spouse the internal_revenue_service will consider relief in this case only to the extent that the funds intended for the payment of tax were taken by the nonrequesting spouse i joint account petitioner alleges that he did not have access to the joint checking account after the home sale proceeds were deposited because he returned his debit card to the bank at the end of the fact that petitioner chose not to access his bank account is not equivalent to his being denied access to his bank account petitioner visited the bank in date to deposit the home sale proceeds and he is listed as a coowner on the account petitioner did not allege that he attempted to access the joint account and was denied access moreover petitioner did not allege any reason why he could not return to the bank and get a new debit card withdraw or deposit money get a bank statement change the address for the mailing of bank statements etc we do not conclude that petitioner lacked access to the joint account in our initial opinion we concluded that the money in the account constituted joint funds that could be withdrawn by either joint account owner we relied on massachusetts state law which provides that s hares and deposits may be received and held in the name of a member of the credit_union with one or more persons as joint_tenants and any part or all of the shares or deposits and dividends or interest represented by joint accounts may be withdrawn assigned or transferred by any of the individual parties mass ann laws ch sec_39 lexisnexis petitioner cites the court’s recent opinion 138_tc_1 and the cases cited therein for the proposition that the interest of each joint depositor in a joint account is dependent on the intention of the joint depositors see campagna v campagna n e 2d mass buckley v buckley n e 2d mass heffernan v wollaston credit_union n e 2d n mass app ct in minihan the irs levied on a jointly owned bank account to collect the liability of the spouse that was not requesting relief under sec_6015 after a partial trial we decided on the basis of trial testimony and other evidence that the spouse requesting sec_6015 relief had a separate legal_interest in the levied funds so that she would be entitled to a refund of her share of the funds under sec_6015 in the event that she would ultimately be able to establish entitlement to relief under sec_6015 this case presents a different issue the extent to which joint funds intended for the payment of tax were misappropriated by the nonrequesting spouse making the requesting spouse eligible for relief under sec_6015 thus we focus on the intentions of petitioner and viveros regarding the disposition of the funds in the joint account it is clear that petitioner and viveros sold the house to pay joint debts including taxes and deposited the proceeds into the joint account there is nothing in the record which would lead us to the conclusion that the funds were anything other than joint funds of the owners from the sale of their house the record is devoid of evidence reflecting separate ownership of the proceeds rather the record reveals that the proceeds were intended for the payment of joint debts viveros generally handled the family’s financial affairs and we conclude that petitioner assumed that viveros would use the deposited funds as agreed as a result we look to the intended purpose of the funds as outlined in revproc_2003_ sec_4 c there were a number of withdrawals from the joint account after date all of the withdrawals were made by viveros while petitioner asserts and presents some evidence that the withdrawals for travel and entertainment represent a misappropriation we are not satisfied that the record supports this proposition the record reflects that there was very little income coming into the household at this point and there is no evidence of payment by petitioner for support of viveros or the children during this time petitioner entrusted the care of his three children to viveros and one would expect that funds would be needed to care for the family without other income the home sale proceeds represented the only source of funds for the maintenance of the family we find that petitioner was aware and effectively agreed that some of the funds from the joint account would be used to pay current living_expenses as well as past due debts including taxes accordingly we do not find that any of the funds withdrawn from the joint account before date were misappropriated the withdrawals in date of dollar_figure are a different matter it appears that viveros without prior notice to petitioner and in contravention of the understanding between them withdrew this amount and immediately left the united_states reconsidering the record and in particular giving weight to the judgement of divorce which ordered viveros to pay petitioner dollar_figure the court concludes that viveros misappropriated dollar_figure from the joint account 5there were deposits totaling dollar_figure between the time of the home sale and date petitioner also had a bank account for his business that was sometimes used for personal transactions the record does not include any bank records for this account given that petitioner alleges he did not access the joint account in we assume that he either used the business bank account to support himself or dealt in cash during this time in date we are satisfied that at least a portion of this amount was intended for the payment of the federal tax_liability as well as other debts ii extent to which the funds were intended for the payment of tax with respect to the dollar_figure we need to determine the extent to which the funds were intended for the payment of tax the record is clear that petitioner and viveros deposited the proceeds of the sale of the house in date to pay joint debts and current living_expenses as explained above we look to the existing debts in to arrive at a finding as to the extent to which the funds in the joint account were intended for the payment of taxes petitioner asserts that the total joint family and business_debts including taxes were less than the home sale proceeds despite the parties’ failure to supplement the record we do our best upon further examination of documents and testimony in the record to estimate the amount of debt in order to quantify the amount that was misappropriated and intended for the payment of tax 6in addition to a dollar_figure withdrawal on date the record reflects that viveros also made a withdrawal of dollar_figure on date it appears the divorce court concluded that viveros withdrew both the dollar_figure and the dollar_figure without petitioner’s consent and awarded him half of that amount or dollar_figure 7we provided an opportunity for petitioner to supplement the record to enable the court to make further findings with respect to the amount of debt including tax owed in the record was not supplemented see supra p using our best judgment we estimate that petitioner and viveros owed dollar_figure for unpaid household utilities also we extrapolate from the stipulated exhibits that petitioner and viveros’ unpaid state tax debts were dollar_figure for and dollar_figure for see mass ann laws ch sec_4 lexisnexis massachusetts state_income_tax rate of on taxable_income the federal_income_tax liabilities for and were dollar_figure and dollar_figure respectively as indicated petitioner had approximately dollar_figure in business_debts as a result we find that petitioner and viveros had outstanding debts including taxes of at least dollar_figure in when viveros left for mexico she misappropriated dollar_figure from the account that she and petitioner had intended be used to pay joint debts including taxes this balance would not have been sufficient to fully satisfy all of those debts petitioner and viveros also did not determine which debts would be paid and in what order given that petitioner and viveros did not earmark any amount for payment of any particular debt we conclude only that they intended to pay all debts 8it is not clear that on the date petitioner and viveros deposited the home sale proceeds they intended the funds to be used for payment of the state or federal tax_liabilities and accordingly we do not include those amounts in the calculation of the funds intended for payment of tax as indicated petitioner did not learn until after viveros left the country that the liabilities had not been paid outlined above equally if the dollar_figure was divided by the total existing debts for which the funds were intended approximately of the total debt would be paid thus dollar_figure was both misappropriated and intended for the payment of taxdollar_figure iii sec_6015 relief the requesting spouse having satisfied the threshold conditions of revproc_2003_61 sec_4 we look to see whether the requesting spouse is entitled to relief under sec_6015 pursuant to revproc_2003_61 sec_4 c b pincite if the requesting spouse can prove that he was no longer married to or was legally_separated from the nonrequesting spouse on the date of the request for relief had no knowledge or reason to know that the nonrequesting spouse would not pay the income_tax_liability and will suffer economic hardship relief will ordinarily be granted revproc_2003_61 sec_4 as we will discuss below petitioner has not shown he will suffer economic hardship and is therefore not eligible for relief under revproc_2003_61 sec_4 9we arrived at this percentage by dividing the amount misappropriated by the total amount of the debts which the funds were intended to pay or 10we arrived at this amount by multiplying the percentage times the amount of the federal tax_liability or x dollar_figure dollar_figure where the requesting spouse fails to qualify for relief under revproc_2003_61 sec_4 the irs may nevertheless grant relief under revproc_2003_61 sec_4 c b pincite the court’s analysis with respect to the nonexhaustive list of factors in revproc_2003_61 sec_4 is discussed below a marital status the irs will take into consideration whether the requesting spouse is divorced or separated whether legally_separated or living apart from the nonrequesting spouse revproc_2003_61 sec_4 a i we look to petitioner’s marital status at the time of trial in applying de novo review see wilson v commissioner tcmemo_2010_134 viveros separated from petitioner as early as date and she misappropriated funds and left the marital home in date petitioner filed for divorce in date at the time of trial petitioner was divorced this factor weighs in favor of relief see id see also mcknight v commissioner tcmemo_2006_155 b economic hardship the internal_revenue_service irs will take into consideration whether the requesting spouse will suffer economic hardship if relief is not granted revproc_2003_61 sec_4 a ii generally economic hardship exists if collection of the tax_liability will cause the taxpayer to be unable to pay reasonable basic living_expenses butner v commissioner tcmemo_2007_136 we have insufficient information with respect to the precise details of petitioner’s living_expenses at the time of trial petitioner testified that he earned about dollar_figure per month and quantified only his rent expense of dollar_figure petitioner did not quantify any other personal or business_expenses for which he was responsible nor did he provide any documentary_evidence of his current living_expenses however he did state that his expenses were about the same as his income but if he were unable to pay an expense his current wife would help him pay it petitioner was unable to show he would suffer economic hardship if relief is not granted and thus this factor weighs against relief see olson v commissioner tcmemo_2009_294 c knowledge or reason to know in an underpayment case the pertinent question is whether the requesting spouse did not know or had no reason to know that the nonrequesting spouse would not pay the income_tax_liability at the time the return was signed merendino v commissioner tcmemo_2006_2 revproc_2003_61 sec_4 a iii a petitioner credibly testified that for many years viveros maintained the family finances and always paid the tax at the time the return was filed at the time petitioner signed the return he had no reason to believe viveros would not pay the tax this factor weighs in favor of relief d nonrequesting spouse’s legal_obligation the irs will also consider whether the nonrequesting spouse has a legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or agreement revproc_2003_61 sec_4 a iv the revenue_procedure provides that the nonrequesting spouse’s legal_obligation will not weigh in favor of relief if the requesting spouse knew or had reason to know when entering into the divorce decree or agreement that the nonrequesting spouse would not pay the income_tax_liability id according to the judgment of divorce nisi petitioner and viveros were obligated to share the tax_liability equally as indicated viveros did not participate in the divorce proceedings and the record does not indicate that petitioner had any reason to believe viveros would make any payment toward the tax_liability as a result this factor is neutral see schepers v commissioner tcmemo_2010_80 e significant benefit the irs will consider whether the requesting spouse received significant benefit beyond normal support as a result of the unpaid tax_liability revproc_2003_61 sec_4 a v c b pincite respondent asserts petitioner received a significant benefit by not paying the tax because he had more cash on hand for the business however there is no evidence of lavish expenditures or that the unpaid tax resulted in any benefit beyond normal support therefore the court concludes that this factor weighs in favor of relief see magee v commissioner tcmemo_2005_263 f compliance with federal tax laws the irs will take into consideration whether the requesting spouse has made a good-faith effort to comply with the federal tax laws in the succeeding years revproc_2003_61 sec_4 a vi the record reflects that for multiple years petitioner was assessed additions to tax for failure to timely file a return failure to pay estimated_tax and failure to timely pay the tax however petitioner has since fully paid the tax assessed for on the record as a whole the court concludes that this factor is neutraldollar_figure see kelly v commissioner tcmemo_2010_267 g abuse and mental or physical health the irs will also consider whether the nonrequesting spouse abused the requesting spouse revproc_2003_61 sec_4 b i petitioner has not alleged that he was abused by viveros at any time this is a neutral factor see id see also magee v commissioner tcmemo_2005_263 the irs will take into consideration whether the requesting spouse was in poor mental or physical health on the date he signed the return or at the time relief was requested revproc_2003_61 sec_4 b ii petitioner did not claim that he was in poor mental or physical health on the date he signed the return or at the time he requested relief therefore this factor is neutral see id see also magee v commissioner tcmemo_2005_263 iv conclusion of the factors listed in revproc_2003_61 sec_4 three factors favor relief marital status lack of knowledge or reason to know and lack of significant benefit one weighs against relief economic hardship and four are neutral 11in notice_2012_8 sec_4 f 2012_4_irb_309 the commissioner now contends that good-faith partial compliance should be considered neutral see sriram v commissioner tcmemo_2012_91 nonrequesting spouse’s legal_obligation good-faith effort to comply with tax laws spousal abuse and mental or physical health after considering and weighing all the factors we find it would be inequitable to hold petitioner liable for the entire tax_liability accordingly we hold that petitioner is entitled to relief from joint_and_several_liability for under sec_6015 in the amount of the misappropriated funds that were intended for the payment of the federal tax_liability dollar_figure to reflect the foregoing an appropriate order and decision will be entered
